Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 27 August 1781
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                        
                            My dear Marquis.
                            Chatham New Jersey 27th Augt 1781.
                        
                        Your favr of the 11th did not reach me till yesterday morning—I so soon expect to see you that I shall defer
                            entering into a particular answer to the Contents, part of which is of a very disagreeable nature and must be handled
                            delicately.
                        The whole force intended for the southward will be assembled in this neighbourhood to day and tomorrow and
                            will proceed to Trenton as soon as Craft can be collected there to transport them down the Delaware to Christiana—The
                            celerity of their further movement will depend upon the arrival of the Count de Grasse and the means of transportation
                            which it may be in his power to furnish.
                        Supposing the enemy to be held blockaded in certain positions, it will be necessary for me to know, before
                            hand, what will be the proper place of debarkation for the French and American Troops, that we may steer immediately to
                            that point, and at which there should be a collection of draft Horses and Cattle and some Waggons to move the Artillery
                            and Stores which may be necessary for the immediate commencement of operations. I am endeavouring to send round (but I
                            doubt whether I shall be able to effect it) a small supply of salt provisions.Should I fail, the troops will have occasion
                            for Fresh the instant of their arrival in Virginia. I would therefore wish, to avoid disappointment, that some Cattle
                            might be prepared at the most probable place of debarkation, and I should also wish to know what are the chances or
                            prospects of our supply while in Virginia.
                        Your answer to these points will meet me at the Head of Elk or upon my way thither, and as there is a
                            possibility that I may be upon the Bay, you may, if the navigation is in our possession, send a Copy of your dispatches to
                            the Head of Elk by Water.
                        Let me know what position you intend to take after you have formed a junction with the Troops with Mr de
                            Grasse—and whether you do not think that James Town will be a proper place of debarkation for us supposing the enemy
                            remain in their present position of York and Gloucester? I am my dear Marquis sincerely & affecty yrs.
                        
                        
                            P.S. What number of intrenching tools have you and of what kinds.
                        
                        
                    